DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed on May 31, 2022.  Claims 3-5, 7-13, 16, 22-27 and 30 are canceled.  Claims 1, 2, 14-21, 28, 29, 31-39 are currently pending and presented for examination.
 
Response to Arguments
Applicant’s arguments filed May 31, 2022 with respect to the rejection under 35 USC 112 (a) have been fully considered and are found persuasive.  Accordingly, the previous rejection under 35 USC 112(a) is hereby withdrawn.
Applicant’s arguments and declaration under 37 CFR 1.132 filed May 31, 2022 with respect to the double patenting rejections have been fully considered.  Upon further consideration, the double patenting rejections are hereby withdrawn.  U.S. Patent No. 10,456,371 and copending Application No. 16/573,506 claim treating hepatotoxicity/liver damage comprising the administration of a compound of formula (II) and further comprising administering another compound which may be selected from numerous compounds such as mannitol, sucralose and menthol.  The claims of U.S. Patent No. 10,456,371 and copending Application No. 16/573,506 do not provide motivation to select the combination of at least mannitol and sucralose and optionally menthol as claimed in the instant claims.  In addition, there would be no reasonable expectation that one would arrive at the amounts as claimed in the instant claims since the instant claims do not require the administration of a compound of formula (II) as claimed in U.S. Patent No. 10,456,371 and copending Application No. 16/573,506.  Thus a person of ordinary skill in the art would reasonably expect the amounts to differ since the instant claims only require the administration of at least mannitol and sucralose and optionally menthol and do not require a compound of formula (II) for treating liver damage associated with acetaminophen.
With respect to the double patenting rejection over copending Application No. 16/969,864, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.  Since this application has the earlier effective filing date, the double patenting rejection over copending Application No. 16/969,864 is hereby withdrawn.
Accordingly, following the Examiner’s amendment, claims 1, 2, 14-21, 28, 29, 31-39 are free of the art and allowable for the reasons detailed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on August 16, 2022.

The application has been amended as follows: 

(1). Claim 31 line 6 after “Microcrystalline cellulose” ADD “wherein mannitol is administered in an amount of 10-250 mg and sucralose is administered in an amount of 10-250 mg”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 6, 14, 15, 17-21, 28, 29 and 31-39 of the instant application claim a method for reducing liver damage caused by acetaminophen (APAP) comprising administering at least mannitol and sucralose, and optionally menthol, in an amount effective in reducing liver damage caused by APAP, wherein the amount of mannitol and sucralose administered is 10-250 mg, as well as a method for administering acetaminophen to a subject in need thereof comprising administering to the subject acetaminophen and at least mannitol and sucralose and optionally menthol in an amount effective in reducing liver damage caused by APAP wherein the mannitol and the sucralose are administered in an amount of 10-250 mg.
The closest related prior art is Moe et al. WO 2007/050631 A2 (of record).
Moe et al. specifically teaches a formulation for tableting by direct compression comprising paracetamol (acetaminophen, APAP), mannitol, 175.50 mg/tab of microcrystalline cellulose, crospovidone, 19.50 mg/tab magnesium stearate, 15.60 mg/tab citric acid, and 10.40 mg/tab sucralose (pages 24-26 [0057]-[0059], examples 1, 3 and 4).  Thus Moe et al. teaches formulations for administration comprising acetaminophen and compounds that reduce liver damage associated with acetaminophen administration including mannitol, microcrystalline cellulose, crospovidone, magnesium stearate, citric acid, and sucralose.
However, the claims recite the administration of mannitol in an amount of 10-250 mg and sucralose in an amount of 10-250 mg.  Moe et al. specifically teaches formulations comprising 325.42 mg of mannitol and 10.40 mg of sucralose (page 26 Example 3 and page 24 Example 1).  Thus Moe et al. does not teach or suggest administration of an acetaminophen formulation containing mannitol in an amount of 10-250 mg.  Furthermore, there would have been no motivation to optimize the amount of mannitol to arrive at the claimed amount since Moe et al. does not teach that mannitol can be used to reduce liver damage caused by acetaminophen.  Moreover, Applicant has persuasively argued that the combination of mannitol and sucralose provides superior anti-hepatotoxicity effects.  Applicant argues that this is surprising and unexpected since selecting a CYP2E1 inhibitor that can reduce hepatotoxicity is unpredictable.  For example, Applicant demonstrates that dicalcium phosphate dihydrate is a stronger CYP2E1 inhibitor than mannitol or sucralose (see Table 2 pages 16-17 and Table 3 pages 20-21), however, mannitol and sucralose reduce hepatotoxicity significantly better than dicalcium phosphate dihydrate (see Table 1 pages 11-12).  Thus Applicant argues that CYP2E1 inhibitory activity does not necessarily correlate with the ability to reduce liver damage caused by acetaminophen.  Applicant further presents additional arguments that quercetin is a known strong inhibitor of CYP2E1, however, instead of reducing hepatotoxicity due to acetaminophen, it likely increases the risk of toxicity (see page 15 of Applicant’s arguments filed on July 8, 2021).  Thus a person of ordinary skill in the art could not reasonably predict any CYP2E1 inhibitor with any reasonable expectation of success in reducing hepatotoxicity due to acetaminophen administration.  
Therefore, the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1, 2, 6, 14, 15, 17-21, 28, 29 and 31-39 are allowed.  Claims 3-5, 7-13, 16, 22-27 and 30 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM